Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 11-26-2021 was received.  Claims 1, 5-6, 8, 10, 11, 14-15 were amended.  New Claims 17 was presented.  Claims 1-17 are pending and examined in this action. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in re Claim 8, “a lip” or a “lip portion” of Claim 17, “interior face,” “exterior face,” “circumferential face,” “circumferential protrusion,”  is not found in the specification.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 and 7 are indefinite.  In re claim 7, “wherein the insertion opening of the machine housing has a stepped recess or chamfer” is indefinite in view of “an attachment device comprising at least one fastener that, in the assembled state, fastens the rotor to an exterior portion of the machine housing and fastens the stator to an interior portion of the machine housing.  As best understood, the attachment device is the stepped/recess/chamfer insertion opening?  Unless the attachment device is simply the bolt/fastener.  It is unclear what is or is not the attachment device.  The claims were examined as best understood.  Appropriate correction is required.
Claim 1 and 8 are indefinite. In re Claim 8, “wherein a lip for holding the stator or the rotor is arranged on an inner wall” is indefinite in view of “an attachment device comprising at least one fastener that, in the assembled state, fastens the rotor to an exterior portion of the machine housing and fastens the stator to an interior portion of the machine housing.  As best understood, the attachment device has the lip for holding the stator or rotor?  Unless the attachment device is simply the bolt/fastener.  It is unclear what is or is not the attachment device.  The claims were examined as best understood.  Appropriate correction is required. 
In re Claim 10, “a fastening part” is indefinite in view of “at least one fastener” of Claim 1. Is this the same structure or is this a second fastener?  The claims were examined as best understood.  Appropriate correction is required.  
In re Claim 17, “wherein the attachment device is integrated into to the machine housing,” is indefinite in view of claim 1 which requires that the attachment device be a 
In re Claim 17, “a lip portion extending from the interior face to the exterior face,” is indefinite.  It is unclear what is or is not a lip portion as the lip portion is not found in the specification or labeled in the figures.  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, 16 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0193946 to Bondarowicz in view of US 2,401,662 to E. Prat Divi. 

In re Claim 1, Bondarowicz teaches a slicing machine (see Fig. 4a) for cutting slices of extrudate-shaped cutting material, the slicing machine comprising: 
a machine housing, which holds a drive motor (see Figs. 4a and Fig. 3 #130, showing a housing for holding the motor in Fig. 3; see also Fig. 2, #130) and a rotating 
a product feed (see Fig. 4a, #410), which is configured to feed the cutting material to the circular blade; 
a stop plate (see Fig. 5, stop plate in which the food is pressed against); and 
a slidably arranged carriage, which is configured to feed the cutting material to the circular blade (see Para. 0027 teaching the table configured to translate along a product table path to move the product into contact with and away from the blade), 
wherein the circular blade is mounted directly on a bearing shaft arranged in the drive motor for the circular blade (see Fig. 3, showing the circular blade #250 mounted on shaft #40), wherein the drive motor comprises at least one stator (see Para. 0017) and one rotor (the rotor is secured to shaft #140 in a DC motor – see Para. 0017), wherein the stator is arranged in the machine housing (see Fig. 3 and Fig. 4a), wherein the machine housing has an insertion opening where, in the assembled state, the stator is arranged and through which the rotor is at least partially inserted into the stator (the machine has an opening in which the shaft #140 extends – further, in the assembled the rotor is partially inserted into the stator).

 Bondarowicz teaches the motor is a DC motor and the motor 130 is directly mounted to housing 110, although other mounting schemas are anticipated (see Bondarawicz, Para. 0017).  In other words, Bondarowicz teaches an attachment device that secures the motor (which includes a stator and rotor) to the housing.  However, Bondarowicz is silent as to the type of attachment device, namely, an attachment device 

However, E. Prat Divi teaches that it is known in the electric motor arts to provide an attachment device comprising at least one fastener (see Fig. 1, screws #14 and bolts #4) that, in the assembled state, fastens the rotor to an exterior portion of the machine housing (see Figs. 1 and 5, showing screws #14 securing rotor #8 to an external portion of  housing #1) and fastens the stator to an interior portion of the machine housing (see Fig. 2 showing bolts #14 securing the stator to in inner portion of housing #1) , wherein the rotor is configured to be detachable from the stator and the machine housing from outside the machine housing(see e.g., Fig. 5, showing the rotor #8 detachable from the stator #3 and the machine housing #1; see also Fig. 4 showing the stator detachable from the rotor and the machined housing #1). 

   As such, in the same field of invention, electric motor attachments to structures, it would have been obvious to one of ordinary skill in the art to provide the attachment structure for securing the electric motor of Bondarowicz in the form illustrated by E. Prat Divi.  Doing so would provide a known way of attaching a motor assembly to a motor mount, with a well-known fastener (bolts/screws), which allow the user to unscrew the assembly to easily replace or clean what was bolted together.  Such a structure allows the user to replace individual parts in a quick manner with practically no interruption in 

	The Examiner notes that attachment device was not interpreted under 35 USC 112 F, because the term “fastener” provided sufficient structure for performing the claimed function.  In other words, attachment device was interpreted as a fastener in Claim 1. 

In re Claim 2, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the attachment device comprises first through-openings, for introducing the at least one fastener, the first through- openings being arranged around the insertion opening of the machine housing see E. Prat Divi, teaching openings in the housing #1 in which fasteners #8 and #14 are placed.).  

In re Claim 3, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the stator has fastener receptacles in a circumferential direction for receiving the at least one fastener (see E. Prat Divi, in Fig. 3 #4, 22/23; see also Fig. 2, showing three bolts #4 in a circumferential direction).

	In re Claim 4, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the rotor has second through- openings in a circumferential direction for introducing the at least one fastener (see E. Prat Divi, in Fig. 1, teaching multiple screws #14 which are inserted into openings in #13).

In re Claim 6, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein at least part of the bearing shaft is arranged in the rotor outside the machine housing (see Bondarowicz Fig. 2).  

In re Claim 7, modified Bondarowicz, for the reasons above in re Claim 1, does not teach wherein the insertion opening of the machine housing has a stepped recess or a chamfer for a centering insertion of the rotor. E. Prat Divi, teaches a stepped recesses on cover #13 (see annotated Fig. 5, below).   In other words, the opposite surface that contacts the housing #1.  It the same field of invention, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to move the stepped surface from the cover #13 to the hole on the hosing #1 which mates with the cover.  Doing so   is the reversal of the location of the stepped surface.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.  Here, so long as one of the mating surfaces is stepped, the shaft is aligned.  It would have been within the level of ordinary skill in the art, to provide the stepped surface on either the housing (as claimed) or on the rotor assembly (as disclosed), as neither would change the principle of operation.  In either case the surfaces would be aligned. 

    PNG
    media_image1.png
    251
    581
    media_image1.png
    Greyscale


  
In re Claim 8, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein a lip for holding the stator or the rotor (see annotated Fig. 2, below).

    PNG
    media_image2.png
    695
    853
    media_image2.png
    Greyscale
 
In re Claim 9, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein a protective cap is arranged on the rotor in a circumferential direction and in a manner abutting the machine housing and the circular blade (see E. Prat Divi, Fig. 2, #13/17).

In re Claim 10, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the rotor has a fastening part (see E. Prat Divi, bolts #4 and screws #14  ) which is, using the attachment device, is fastenable to the machine housing or to the stator (see e.g., E. Prat Divi, Fig. 2, showing the bolts #4 and screws #14 fastening 

In re Claim 11, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the rotor has an abutment section (see E. Prat Divi, Fig. 2, #8) which at one end is firmly seated on the bearing shaft (see E. Prat Divi, in Fig. 2 #7) and is connected by a spacer (see E. Prat Divi, in Fig. 2 structure between armature and ball bearing #12; see also annotated Fig. 2, below) to ball bearings (see E. Prat Divi, in Fig. 2 # 11/12)), which separate a holding section (see E. Prat Divi, in Fig. 2 #6, structure between bearings #12 and #11; see annotated Fig. 2, below) connected to the stator from the rotatable bearing shaft (see E. Prat Divi, in Fig. 2 #7, the holding section #6 is connected to the stator by way of the housing #1), wherein the spacer has a narrower diameter than the abutment section and the holding section (as best understood, the structure is the same as Applicants Fig. 3a – the claims were examined as best understood).  

    PNG
    media_image3.png
    683
    800
    media_image3.png
    Greyscale


In re Claim 12, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the stator has an insertion ring (see annotated Fig. 2, in re Claim 8 above) for insertion into the insertion opening of the machine housing.  

In re Claim 13, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the insertion opening of the machine housing has a circular or square cross-section (see E. Prat Divi, in Fig. 3).  Modified Bondarowicz does not teach a square cross-section.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date to make the cross section any reasonable shape, including a square shape depending upon what shape the tool is going in is.  Doing so would allow for two interacting members to be properly and easily aligned to each other. 



In re Claim 16, modified Bondarowicz, for the reasons above in re Claim 1, teaches wherein the bearing shaft is fluid- sealed relative to the interior of the machine housing (see Bondarowicz, Fig. 3, #380 and Para. 0025).

In re Claim 15, Bondarowicz teaches a method of manufacturing a slicing machine, the method comprising: 
providing: a two-part drive motor (see Figs. 2-4a, #130), with a stator and a rotor, a machine housing (see Fig. 2, showing a housing surrounding motor #130), and
fastening a circular blade to the rotor outside of the machine housing (see Fig. 3, of Bondarowicz, #250). 

Bondarowicz does not teach 
providing an insertion opening and an attachment device;
pre-assembling the stator inside the machine housing at the insertion opening;
introducing the rotor, from outside the machine housing through the insertion opening, 
fastening the rotor to an exterior portion of the machine housing and the stator to an interior portion of the machine housing, the rotor being fastened such that it is 

Bondarowicz teaches the motor is a DC motor and the motor 130 is directly mounted to housing 110, although other mounting schemas are anticipated (see Bondarawicz, Para. 0017).  In other words, Bondarowicz teaches an attachment device that secures the motor (which includes a stator and rotor) to the housing.  However, Bondarowicz is silent as to the method of attachment.  

However, E. Prat Divi teaches that it is known in the electric motor arts to provide an attachment device comprising 
providing an insertion opening (see E. Prat Divi, Fig. 5 illustrating an opening in which the rotor can be inserted) and an attachment device (see E. Prat Divi, Figs. 1-5, openings on housing #1 for bolts #4 and screws #14);
pre-assembling the stator inside the machine housing at the insertion opening (see E. Prat Divi, Fig. 5 showing the stator #3 in the housing with the rotor outside of the housing);
introducing the rotor, from outside the machine housing through the insertion opening (see E. Prat Divi, Fig. 5 showing the rotor #8 outside of the housing #1 and Figs. 1/4, showing the rotor #8 inserted into the housing #1), 
fastening the rotor to an exterior portion of the machine housing (see E. Prat Divi, Fig. 1, showing screws #14 which fasten rotor #8 to the exterior portion of housing #1) and the stator to an interior portion of the machine housing (see E. Prat Divi, Figs. 1 and 

   As such, in the same field of invention, electric motor attachments to structures, it would have been obvious to one of ordinary skill in the art to provide the attachment structure for securing the electric motor of Bondarowicz in the form illustrated by E. Prat Divi.  Doing so would provide a known way of attaching a motor assembly to a motor mount, with a well-known fastener (bolts/screws), which allow the user to unscrew the assembly to easily replace or clean what was bolted together.  Such a structure allows the user to replace individual parts in a quick manner with practically no interruption in the operation of the motor, as only replacement parts need to be provided and not the entire assembly (see E. Prat Divi, Col.1, ll. 15-40). 

Claims 5 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0193946 to Bondarowicz in view of US 2,401,662 to E. Prat Divi, and further in view of US 3,083,310 to Tweedy.

In re Claim 5, modified Bondarowicz, for the reasons above in re Claim 1, does teaches wherein the stator and the rotor are configured to interface with the machine housing (see e.g., E. Prat Divi, Figs. 1-5, #1-3), but does not teach that the fastener receptacles of the stator and second-through-openings of the rotor are positionable 

However, Tweedy teaches that it is known in the art of assembling electric motors to align the holes for securing the field and the armature and to utilize a single bolt for each hole (see Tweedy, Fig. 3, #20 showing a single bolt trough the rotor assembly and the stator assembly).  Such an assembly teaches the fastener receptacles of the stator (see Tweedy, Fig. 3, showing the receptacles in the stator in which the bolts #20 are located) and second-through-openings of the rotor (see Tweedy, holes in #18 in which bolts #20 are located) are positionable align with first through-openings of the attachment device in order to introduce the at least one fastener (see Tweedy Fig. 3).

In the same field of invention, the assembly of electric motors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the separate bolts for securing the field and armature in modified Bondarowicz with the single bolt as taught by Tweedy.  Doing so utilizes less parts and allows the user to assemble the motor quicker as a single bolt replaces the double bolts. 

In re Claim 17, modified Bondarowicz, for the reasons above in re Claim 1, teaches 



    PNG
    media_image4.png
    436
    761
    media_image4.png
    Greyscale


Modified Bondarowicz, in re Claim 1 teaches two different fasteners for securing the rotor and the stator to the housing.  As such, modified Bondarowicz does not teach wherein the fastener extends through the protrusion of the rotor, the exterior face of the attachment device, the interior face of the attachment device, and the circumferential face of the stator, with the exterior face and the interior face of the attachment device being interposed between the circumferential face of the stator and the protrusion of the rotor.

However, Tweedy teaches that it is known in the art of assembling electric motors to align the holes for securing the field and the armature and to utilize a single bolt for each hole (see Tweedy, Fig. 3, #20 showing a single bolt trough the rotor assembly and the stator assembly).  Such an assembly teaches the fastener 

In the same field of invention, the assembly of electric motors, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to replace the separate bolts for securing the field and armature in modified Bondarowicz with the single bolt as taught by Tweedy.  Doing so utilizes less parts and allows the user to assemble the motor quicker as a single bolt replaces the double bolts. 

Such a combination would provide for a single fastener (as taught by Tweedy) that extends through the protrusion of the rotor (of E. Prat Divi), the exterior face of the attachment device (of E. Prat Divi), the interior face of the attachment device (E. Prat Divi), and the circumferential face of the stator (of E. Prat Divi), with the exterior face and the interior face of the attachment device being interposed between the circumferential face of the stator and the protrusion of the rotor (of E. Prat Divi).

Response to Arguments
Applicant’s amendments to the claims have obviated the drawing objections to claims 6 and 11.  Applicant argues that the subject mater of Claim 13 is conventional and therefore does not require a drawing.  The arguments are persuasive. As such, the drawing objections are withdrawn. 
Some of the 35 USC 112(b) rejections were withdrawn in view of applicant’s amendments.  However, some remain (see above). 
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
US 2,401,662 to E. Prat Divi, teaches that providing a structure to remove the rotor from an electric motor from outside of the housing is known in the art of electric motors (see discussion above in re Claims 1 and 15). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G RILEY/Primary Examiner, Art Unit 3724